Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
In response to the amendment filed on 11/23/2020, claims 1-4, 8-12 and 17 have been amended. Claims 1-19 are pending and under examination. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shabat et al (U.S. Patent Application Publication 2014/0349264), hereinafter Shabat in view of Bischoff et al (U.S. Patent Application Publication 2012/0086573), hereinafter Bischoff.
Regarding claim 1, Shabat discloses an apparatus for simulating an insertion of an elongated instrument into a subject (Abstract; ¶0027), comprising: 
a frame extending along a longitudinal axis between a proximal face and a distal face, the proximal face being provided with an insertion aperture for receiving therein the elongated instrument, 
a first optical sensor positioned within the frame for measuring a cross- sectional dimension of the elongated instrument (24 in FIGs 2A and 2B; ¶0032: “a diameter sensor 24 to detect diameter information related to the operational tool (i.e., the diameter of the operational tool)”); 
a second optical sensor positioned within the frame for measuring a displacement of the elongated instrument within the frame (23 in FIGs 2A and 2B; ¶0032: “a tracking unit 23 configured to detect tracking information related to the operational tool (i.e., track translational and rotational movements of the operational tool)”); and 
a control unit in communication with the first and second optical sensors and configured for (controller 40 in FIG. 1; ¶0026: “The system may be controlled by controller 40 that may control the various components included in each of working units 20 to track the movement of operational tool 5 and apply force to the tool, based on a simulation program selected by the user.”): 
comparing the measured cross-sectional dimension of the elongated instrument to at least one reference dimension (710 in FIG. 7; ¶0066: “In operation 710, the method may include detecting diameter information related to an operational tool inserted into a working unit.”; ¶0035: “Controller 40 may receive the determined diameter and may identify the type of the tool and may apply pre-stored data concerning the properties of the tool in the simulation”; ¶0046: “The processor may receive the known values from the motor controller and may further compare the known values with values received from tracking units 23 and/or diameter sensor 24.”); 
performing a positive comparison between the measured cross-sectional dimension of the elongated instrument and the at least one reference dimension (720 in FIG. 7; ¶0066: “by determining 
outputting the measured displacement of the elongated instrument (¶0067: “In operation 720, the method may include detecting tracking information related to the operational tool, for example, by detecting translational and rotational movements of the operational tool inside the working unit.”).
Shabat further illustrates that operating the first sensor (710 in FIG. 7) before the second sensor (720 in FIG. 7) but does not explicitly disclose that triggering an activation of the second sensor in response to the positive comparison.
Bischoff discloses monitoring activity (Abstract) comprising triggering an activation of the second sensor in response to the positive comparison (¶0019: “Systems and/or devices can also compare the pattern and/or frequency of sensor activations to a predetermined sensor activation timeframe, pattern, and/or frequency and determine whether to initiate an action based upon the one or more comparisons.”).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the invention in Shabat by adding the conditional activation features as taught in Bischoff in order to “determine whether an action should be taken.”  (¶0019 of Bischoff).

Regarding claims 2 and 10, Shabat further discloses that the at least one reference dimension comprises a single dimension (¶0035: “Controller 40 may receive the determined diameter and may identify the type of the tool and may apply pre-stored data concerning the properties of the tool in the simulation”; ¶0046: “a motorized tool having a known radios (e.g., a catheter)”; ). 


Shabat does not explicitly disclose that the comparison to the predetermined values is greater than the given dimension, less than the single dimension, the at least one reference dimension comprises two given dimensions forming a predefined dimension range, wherein that the control unit is configured for triggering the activation of the second optical sensor when the measured cross-sectional dimension is within the predefined dimension range. 
However, Shabat further discloses “Controller 40 may receive the determined diameter and may identify the type of the tool and may apply pre-stored data concerning the properties of the tool in the simulation” (¶0035), the parameter values for each tool is known (¶0046: “a tool channel, a motorized tool having a known radios (e.g., a catheter), a motor controlled by a motor controller being in communication with the processor.  The calibrator may manipulated the tool in movements and speed (backwards, forwards and rotation) having known values.”), and the use of comparison with known parameter values with the measured dimension (¶0046: “The processor may receive the known values from the motor controller and may further compare the known values with values received from tracking units 23 and/or diameter sensor 24.”; ).
The following common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate: providing parameter values as either limited values, i.e. greater or less than 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known a comparison algorithm of video files based on a checksum because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention. "common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." KSR Int'l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 7, Shabat further discloses that the first optical sensor comprises a light source for emitting a light beam and a light detector for detecting the light beam, the light source and the light detector facing each other on opposite sides of the path so that the elongated instrument at least partially blocks the light beam when inserted between the light source and the light detector (¶0035: “For example, sensor 24 may be a mechanical sensor or an optical sensor.  An optical sensor may include a light source and a screen that detects the shadow of the tool on the screen.”)

Regarding claim 8, Shabat further discloses that the light detector is configured for measuring an optical intensity of the light beam, the optical intensity being indicative of the cross-sectional dimension of the elongated instrument (¶0035: “For example, sensor 24 may be a mechanical sensor or an optical sensor.  An optical sensor may include a light source and a screen that detects the shadow of the tool on 

Regarding claim 9, Shabat further discloses that the control unit is configured for comparing the measured optical intensity to at least one reference intensity, the at least one reference intensity corresponding to the at least one reference dimension (¶0035: “Controller 40 may receive the determined diameter and may identify the type of the tool and may apply pre-stored data concerning the properties of the tool in the simulation”).

Regarding claim 15, Shabat further discloses a guiding structure installed within the frame and extending from the insertion aperture for receiving and guiding the elongated instrument (base 30 in FIG. 1; 34 and 35 in FIG. 3; ¶0040: “Base 30 may further include at least two portions 32 and 33 connected by a hinged connector 38, each comprising guide tubes 34 or 35 mounted on bases 30 by supports 36 and 37 respectively.”).

Regarding claim 16, Shabat further discloses that the guiding structure comprises a hollow guiding device (¶0026: “A tool 5, to be manipulated by a user, may be inserted into a hole in base 30.”).

Regarding claim 17, Shabat further discloses that the hollow guiding device comprising at least one first hole for allowing the first optical sensor to measure the cross-sectional dimension of the elongated instrument and a second hole for allowing the second optical sensor to measure the displacement of the elongated instrument within the frame (FIG. 2A illustrates the first aperture around the tool 5 in the first optical sensor 24; and the second aperture associated with the tracking unit 23).



Regarding claim 19, Shabat further discloses that the second optical sensor comprises an optical sensor (¶0034: “Tracking information, for example, translational and rotational movements of any operational tool inside chamber 21 may be detected by tracing unit 23.  Tracking unit 23 may be an optical unit configured to track the translational and rotational movements of a longitudinal object (e.g., an operational tool).”) but does not explicitly disclose the optical sensor comprises a digital image correlation and tracking sensor.
The following common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate: digital image correlation and tracking sensor, was old and well known optical method in the art at the time of applicant's invention, as it provides means to employs tracking and image registration techniques for accurate 2D and 3D measurements of changes in images. See MPEP 2144.03 Section C.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known a comparison algorithm of video files based on a checksum because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention. "common .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/               Primary Examiner, Art Unit 3715